Citation Nr: 1342033	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peptic ulcer disease.

2.  Whether new and material evidence has been received to reopen service connection for follicular rash, to include as due to in-service herbicides exposure, previously claimed as chronic skin lesions on back of head.

3.  Entitlement to service connection for residuals, postoperative left wrist cyst, to include as due to in-service herbicides exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his child, and L.H.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claims currently on appeal. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Thus, while the Veteran very specifically limited his initial claim to the issue of service connection for PTSD, in light of Clemons the Board shall consider all other psychiatric disorders in adjudicating the claim.

The issues of service connection for an acquired psychiatric disorder, to include PTSD, and service connection for follicular rash, to include as due to in-service herbicides exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  During the July 2011 Board hearing, and prior to the promulgation of a decision in the appeal, the authorized representative of record notified the Board that the Veteran desired to withdraw his appeal for whether new and material evidence had been received to reopen service connection for peptic ulcer disease.

2.  An unappealed November 2005 rating decision denied service connection for chronic skin lesions on back of head, finding that the evidence did not show a current diagnosis or that the skin lesions were chronic in service. 

3.  The Veteran did not submit a timely notice of disagreement to the November 2005 rating decision.

4.  The evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for follicular rash, to include as due to in-service herbicides exposure.

5.  The Veteran's postoperative left wrist cyst disorder manifested by a two inch scar on the left arm pre-existed service entrance and did not permanently increase in severity during service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen service connection for peptic ulcer disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.202, 20.204 (2013).

2.  The November 2005 rating decision, which denied service connection for chronic skin lesions on back of head, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

3.  The evidence received subsequent to the November 2005 rating decision is new and material to reopen service connection for follicular rash, to include as due to in-service herbicides exposure, previously claimed as chronic skin lesions on back of head.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for postoperative cyst on left wrist, to include as due to in-service herbicides exposure have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawal of Appeal for Peptic Ulcer Disease

In regards to the claim for whether new and material evidence has been received to reopen service connection for peptic ulcer disease, the Board notes that an appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d). 

During the July 2011 Board hearing, the Veteran's authorized representative informed the Board of the Veteran's desire to withdraw his appeal concerning the claim of whether new and material evidence had been received to reopen service connection for peptic ulcer disease.  Given the Veteran's clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  
38 U.S.C.A. § 7105.  Accordingly, the appeal concerning the claim of whether new and material evidence has been received to reopen service connection for peptic ulcer disease is dismissed.

2.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Inasmuch as the determination below constitutes a full grant (reopening) of the claim for whether new and material evidence has been received to reopen service connection for follicular rash, to include as due to in-service herbicides exposure, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that claim.

As for the claim for service connection for residuals, postoperative left wrist cyst, to include as due to in-service herbicides exposure, a July 2009 letter explained the evidence necessary to substantiate the claim for service connection for postoperative cyst of the left arm (claimed a skin condition due to exposure to herbicides), the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.
With regard to the duty to assist, service treatment records, personnel records, post-service VA treatment records, the July 2011 Board hearing transcript, and the Veteran's statements have been secured and associated with the claims file.  

The Board notes that a VA medical examination was not provided with respect to the service connection claim for residuals, postoperative left wrist cyst, to include as due to in-service herbicides exposure.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79.

In this case, the Veteran has a left wrist scar associated with the removal of the left wrist cyst prior to service.  That notwithstanding, the record does not contain evidence which indicates that the left wrist scar, cyst removal, or any residuals, may have been aggravated during service.  Specifically, service treatment records are silent as to any complaints, diagnoses, or treatment for residuals of postoperative cyst on left wrist during service.  Post-service treatment records also do not indicate any complaints or treatment referable to any residuals of the postoperative cyst on left wrist.  Further, although the Veteran testified that he experienced pain associated with the left wrist, there was no indication by the Veteran that his purported symptoms were a result of aggravation of the preexisting left wrist disorder during service, to include as a result of exposure to herbicides.  In sum, the Board finds that the record does not demonstrate that the Veteran's pre-existing left wrist disorder was permanently worsened (aggravated) during service.  For these reasons, the evidence does not indicate that the claimed disability may be aggravated by service such as to require an examination, even under the low threshold of McLendon.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claims.  He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

3.  New and Material Evidence Law and Analysis

In a November 2005 rating decision, the RO denied service connection for chronic skin lesions on back of head, finding that the evidence did not show a current diagnosis or that skin lesions were chronic in service.  The Veteran was properly notified of the November 2005 rating decision, did not appeal, and it became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2010 rating decision, the RO reopened service connection for chronic skin lesions on back of head, and recharacterized the issue as service connection for follicular rash, to include as due to in-service herbicides exposure, previously claimed as chronic skin lesions on back of head.  Regardless of the RO's determination during the appeal as to whether new and material evidence has been received to reopen service connection for follicular rash, to include as due to in-service herbicides exposure, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

The evidence of record at the time of the November 2005 rating decision included statements from the Veteran, service treatment records, and VA treatment records dated May 1981 to April 2005. 

Evidence received since the November 2005 rating decision, includes statements from the Veteran, service personnel records, a VA medical examination for PTSD dated September 2010, and VA treatment records dated October 1969 to July 2005.  As previously stated, the RO denied service connection for chronic skin lesions on back of head, finding that the evidence did not show a current diagnosis or that the skin lesions were chronic in service.  A July 2005 VA treatment record, which had not been associated with the claims file at the time of the November 2005 rating decision, reveals a diagnosis of follicular rash on the Veteran's scalp, back, and foot.  

The Board finds that the evidence received since the November 2005 rating decision relates to an unestablished fact of a current diagnosis necessary to substantiate the claim for service connection for follicular rash, to include as due to in-service herbicides exposure.  Therefore, based on this additional evidence, the Board finds that the evidence is new and material to reopen service connection for follicular rash, to include as due to in-service herbicides exposure.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The issue of service connection for follicular rash, to include as due to in-service herbicides exposure, is addressed in the Remand.  

4.  Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of residuals, postoperative left wrist cyst, to include as due to in-service herbicides exposure is not considered a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provisions of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306 (2013).

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent. See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii).  Here, the evidence demonstrates that the Veteran had service in Vietnam.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for Residuals, Postoperative Left Wrist Cyst

The Veteran maintains that, prior to service entrance, he had a cyst removed from his left wrist because frequent movement of the wrist resulted in painful motion.  The Veteran essentially contends that his left wrist disorder was aggravated during service.  

The Veteran has also suggested that his left wrist disorder may have been aggravated by his exposure to the herbicide Agent Orange while serving in Vietnam.  At the outset, although the Veteran served in Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicide agents such as Agent Orange, the Board finds that the presumption of service connection for diseases that have been found to be associated with herbicide exposure do not apply to the Veteran's left wrist disorder, to include a left wrist scar.

The Veteran has not submitted any competent evidence showing a link between his left wrist disorder and Agent Orange exposure.  Moreover, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  The Veteran himself, as a lay person, does not have the expertise to render a competent opinion as to whether any residuals from the postoperative left wrist cyst are related to herbicide exposure, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.

As such, the Board finds that there is no credible or competent evidence showing that any residuals from the postoperative left wrist cyst are related to his presumed herbicide exposure while serving in Vietnam.  That notwithstanding, where presumptions fail, service connection may be established on direct bases.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In the present case, a left arm scar was "noted" at the time of entrance into service in November 1963. The November 1963 enlistment examination indicates that upon examination, a two inch scar on the left arm was detected.  Physical examination of the upper extremities was normal.  The Veteran had reported that "yes" when asked if he had a tumor, growth, cyst, or cancer, and he noted that he was operated on for a cyst.  Since the two inch scar on the left arm was noted upon enlistment examination, the presumption of soundness at service entrance does not attach.  See 38 U.S.C.A. § 1111.  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting left arm scar is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt, 1 Vet. App. at 297; see also Davis, 276 F.3d at 1346 (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Here, service treatment records are negative for any complaints or treatment pertinent to the scar on the left arm.  Despite various treatment records for other ailments, the Veteran did not report any symptoms, including pain, associated with his left arm scar.  A February 1966 service treatment record notes that the Veteran had an injury to his left wrist the day before when a steering wheel snapped back and twisted the left wrist.  The impression was sprain.  The pre-existing left arm scar was not mentioned in this treatment record.  The March 1966 service separation examination report reflects normal clinical evaluations of the Veteran's upper extremities.  The March 1966 examiner did note the left arm scar, but made no mention of any aggravation or resulting disability due to the preexisting left arm scar.  Moreover, in the March 1966 report of medical history, completed by the Veteran at service separation, there was no mention of aggravation of the left arm scar.  The Veteran reproved "yes" when asked if he had a medical history of a tumor, growth, cyst, or cancer, as he did in the report of medical history upon enlistment examination.    

Post-service VA treatment records do not reflect continued treatment or diagnosis for residuals of a postoperative left wrist cyst to include the two inch left arm scar.  Post-service treatment records also do not demonstrate any indication in that the Veteran's preexisting left arm scar was aggravated during service.  The Veteran has not provided any competent evidence showing that the left arm scar has permanently increased in severity during his period of active service.  At the hearing before the Board in July 2011, the Veteran's representative just made a general assertion that a pre-existing disorder was aggravated and he stated that the Veteran currently had pain in the wrist where the cyst had been removed. These statements are not sufficient evidence of permanent aggravation of the left arm scar in active service 45 years prior.  Lay testimony on the question of whether a disability was permanently aggravated is not competent in the present case because the Veteran and his representative, as lay persons, are not competent to provide a medical or legal opinion without medical or legal expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 316 (Fed. Cir. 2009).  The Board finds that the service treatment records and examination reports are more probative and establish that the pre-existing left arm scar did not increase in severity during active service and the Veteran did not have an upper extremity disorder other than the pre-existing left arm scar upon service separation.  

As noted above, a VA medical examination was not provided with respect to the service connection claim for residuals, postoperative left wrist cyst, to include as due to in-service herbicides exposure.  For the reasons discussed in detail above, the Board has found that notwithstanding a left arm scar associated with removal of a cyst prior to service entrance, the record does not contain evidence which indicates that the left arm scar, cyst removal, or any residuals threfrom, may have been aggravated during service.  In sum, the Board finds that the record does not demonstrate that the Veteran's preexisting left arm scar was permanently worsened (aggravated) during service.  For these reasons, the evidence does not indicate that the claimed disability may be aggravated by service such as to require an examination, even under the low threshold of McLendon.

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's pre-existing left arm scar, which was noted at entrance into service, underwent any increase in severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The appeal of the claim of whether new and material evidence has been received to reopen service connection for peptic ulcer disease is dismissed.

New and material evidence having been received, the claim for service connection for follicular rash, to include as due to in-service herbicides exposure, is reopened, and the appeal is granted to that extent.  

Service connection for residuals due to postoperative cyst on left wrist to include a left arm scar is denied.

REMAND

Reopened Claim for Service Connection for Follicular Rash

During the July 2011 Board hearing, the authorized representative of record maintained that the Veteran's skin condition was due to in-service herbicide exposure.  Here, the Veteran has a current diagnosis of follicular rash and it has been conceded that the Veteran was exposed to herbicides during service.  Further, there is indication that a current disability may be associated with military service based on evidence of continuity of symptomatology.  See McLendon at 79 (the types of evidence that "indicate" that a current disability "may be associated" with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Specifically, in a December 1969 VA hospital summary, the Veteran complained of skin problems, specifically urticaria, after returning from Vietnam.  Post-service VA treatment records reveal assessments of lesions on the Veteran's back and neck and a diagnosis of follicular rash.  See VA treatment records dated April 2005, July 2005, and November 2010.  During the July 2011 Board hearing, the Veteran, through his authorized representative, specifically requested a VA examination to assist in determining the nature and etiology of the current skin condition.  For these reasons, the Board finds that a medical examination is necessary.  38 U.S.C.A. § 5103A(d); McClendon v, 20 Vet. App. at 83.

Service Connection for an Acquired Psychiatric Disorder

At the Board hearing in July 2011, the authorized representative of record stated that the Veteran had difficulty understanding the VA examiner's questions during the most recent September 2010 VA PTSD examination.  Specifically, the representative reported that, when asked detailed questions about Vietnam, the Veteran was unable to cope with those questions and either did not understand the questions or the examiner was purportedly not giving him enough time to respond.  According to the Veteran, this was part of his coping mechanism in order to keep his purported PTSD symptoms under control.  During the July 2011 hearing, the Veteran, through his representative, asked that he be afforded another VA examination in order to properly asses the nature of his psychiatric disorder.  To assist in this process, the Veteran requested that his spouse remain present during the VA examination in order to assist him in understanding and responding to the examiner's inquiries.  Given that the Veteran proclaims to have difficulty understanding and responding to questions during the last VA examination, it would be beneficial to afford the Veteran another VA examination and to allow for him to be examined with his spouse present.

Moreover, in the most recent September 2010 VA PTSD examination, the examiner found that, although an in-service stressor had been conceded, the Veteran did not meet the DSM-IV criteria for PTSD and any other diagnosis was "deferred."  It was also noted during the evaluation that the Veteran reported to be depressed "all the time."  On remand, the nature of the Veteran's purported psychiatric disorder(s) should be clarified.    

Additionally, the most recent VA treatment records in the claims file are dated July 6, 2012.  On remand, the RO should also obtain any updated VA treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from July 7, 2012 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for a VA skin examination to assist in determining the nature and etiology of his skin disorder, to include the diagnosed follicular rash disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner is asked to address the following: 

(a)  Provide a diagnosis for all skin disorders.

(b)  For each skin disorder identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure.  (Note: herbicide exposure has been conceded).   

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his psychiatric disorder(s).  The VA examiner is asked to allow the Veteran to have his spouse present during the examination if he so requests.  The examiner must review the claims file in conjunction with the examination.  All appropriate testing, to include psychological testing should be accomplished.  Then, the examiner is to address the following:

(a)  Provide a diagnosis for all acquired psychiatric disorders identified.

(b)  If the criteria for a diagnosis of PTSD are met, provide an opinion as to the following: 

(i)  whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD; and 

(ii)  whether his psychiatric symptoms are related to a claimed stressor, specifically considering his conceded stressor as discussed in the September 2010 PTSD stressor decision by the Roanoke RO.  

(c)  As to other diagnosed psychiatric disorders other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in service or is otherwise related to the Veteran's service.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4.  Then, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


